DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/17/2020, 12/30/2020, 1/10/2022, 1/12/2022, and 3/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawajiri et al. (WO 2015/083803 A1), herein referred to as Kawajiri (see English translation cited as NPL).
Regarding Claim 1, Kawajiri discloses a wire harness (item WH, figure 1/2) manufacturing system comprising: 
	a conduction inspection device (item 100, figure 1/2) configured to inspect a conductive state (page 4, lines 144-149) at a position of other end (the connector (15) is at the end of the wiring harness (WH) shown in figures 1 and 2) of each of a plurality of sub-harnesses (item 11, figure 1/2 – there are 5 sub-harnesses shown in figures 1 and 2) in a state that one end (the connector (15) is at the end of the wiring harness (WH) shown in figures 1 and 2) of each of the plurality of sub-harnesses (item 11, figure 1/2) is connected to a control box (item 38, figure 1/2 – terminal body (38) is a box that is controlled by control terminal (41) to determine whether or not the inspection circuit is conductive – page 5, line 204 – page 6, line 206 – and is being considered to be a control box); and 
	an information writing device (item 43, figure 1/2) configured to write terminal information (page 6, lines 220-224 – the control unit (43) provides/writes inspection/test data (see figure 4) that indicates a normal wiring state of the wiring harness (WH) and stores said inspection/test data in the terminal main body (38) to be compared with test results of the conduction state to perform the conduction test; and is considered as an information writing device is it contains a keyboard for writing/inputting inspection/test data) of the plurality of sub-harnesses (item 11, figure 1/2 – there are 5 sub-harnesses shown in figures 1 and 2) in a box side storage portion (page 6, lines 220-224 – the test data is stored in the terminal main body (38)) of the control box (item 38, figure 1/2 – terminal body (38) is a box that is controlled by control terminal (41) to determine whether or not the inspection circuit is conductive – page 5, line 204 – page 6, line 206 – and is being considered to be a control box).

    PNG
    media_image1.png
    645
    927
    media_image1.png
    Greyscale

Regarding Claim 2, Kawajiri discloses wire harness manufacturing system according to claim 1, wherein the information writing device (item 43, figure 1/2) includes: 
	a numerical value acquisition portion configured to acquire an electric numerical value at the position of the other end of each of the plurality of sub-harnesses in the conductive state (item 100 is a continuity inspection device and continuity test is considered to be a resistance/ohm’s measurement, which are electrical numerical values, and as item 43 controls the entire continuity inspection device thus it is considered to include a numerical value acquisition portion); 
	a terminal information storage portion (page 6, lines 209-211 – the control unit (43) also includes a recording area (memory) for holding the inspection data) configured to store a plurality of the terminal information corresponding to the plurality of sub-harnesses (item 11, figure 1/2 – there are 5 sub-harnesses shown in figures 1 and 2); and 
	an information writing portion configured to read corresponding terminal information from the terminal information storage portion (page 6, lines 209-211 – the control unit (43) also includes a recording area (memory) for holding the inspection data) based on the electric numerical value and write the corresponding terminal information in the box side storage portion (page 6, lines 220-224 – the control unit (43) provides/writes inspection/test data (see figure 4) that indicates a normal wiring state of the wiring harness (WH) at each corresponding terminal and stores said inspection/test data in the terminal main body (38) to be compared with test results of the conduction state to perform the conduction test; and is considered to include an information writing portion as it contains a keyboard for writing/inputting inspection/test data). 
Regarding Claim 4, Kawajiri discloses the wire harness manufacturing system according to claim 2, wherein the conduction inspection device (item 100, figure 1/2) includes a plurality of checker fixtures (item 62, figure 1/2) for conduction check (page 5, lines 181-201), and wherein the plurality of checker fixtures (item 62, figure 1/2) are integrally or separately provided with the numerical value acquisition portion (page 5, lines 189-192 - A contact point for checking whether or not electrical continuity between the terminals provided on the end surfaces of the respective electric wires 13 is present is formed by electrically connecting the terminals and the inspection electrodes is considered to teach the numerical value portion as item 100 is a continuity inspection device and continuity test is considered to be a resistance/ohms measurement, which are electrical numerical values).
Regarding Claim 7, Kawajiri discloses the wire harness manufacturing system according to claim 1, wherein a connection portion (item 15, figure 1/2 ) of the one end (the connector (15) is at the end of the wiring harness (WH) shown in figures 1 and 2) of each of the plurality of sub-harnesses (item 11, figure 1/2 – there are 5 sub-harnesses shown in figures 1 and 2) are connectable to a frontage of each of a plurality of box side connectors (item 32, figure 1/2)  provided in the control box (item 38, figure 1/2).  
Regarding Claim 8, Kawajiri discloses a wire harness manufacturing method comprising: 
	connecting one end of each of a plurality of sub-harnesses (item 11, figure 1/2 – there are 5 sub-harnesses shown in figures 1 and 2) to a control box (item 38, figure 1/2 – terminal body (38) is a box that is controlled by control terminal (41) to determine whether or not the inspection circuit is conductive – page 5, line 204 – page 6, line 206 – and is being considered to be a control box); 
	using a conduction inspection device (item 100, figure 1/2) and inspecting a conductive state (page 4, lines 144-149) at a position of other end (the connector (15) is at the end of the wiring harness (WH) shown in figures 1 and 2) of each of the plurality of sub-harnesses (item 11, figure 1/2 – there are 5 sub-harnesses shown in figures 1 and 2); and 
	using an information writing device (item 43, figure 1/2) and writing terminal information (page 6, lines 220-224 – the control unit (43) provides/writes inspection/test data (see figure 4) that indicates a normal wiring state of the wiring harness (WH) and stores said inspection/test data in the terminal main body (38) to be compared with test results of the conduction state to perform the conduction test; and is considered as an information writing device is it contains a keyboard for writing/inputting inspection/test data) of the plurality of sub-harnesses (item 11, figure 1/2 – there are 5 sub-harnesses shown in figures 1 and 2) in a box side storage portion (page 6, lines 220-224 – the test data is stored in the terminal main body (38)) of the control box (item 38, figure 1/2 – terminal body (38) is a box that is controlled by control terminal (41) to determine whether or not the inspection circuit is conductive – page 5, line 204 – page 6, line 206 – and is being considered to be a control box).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri et al. (WO 2015/083803 A1), herein referred to as Kawajiri (see English translation cited as NPL), in view of Johnson (US 2010/0259277 A1). 
Regarding Claim 3, Kawajiri discloses the wire harness manufacturing system according to claim 2.
Kawajiri fails to disclose wherein the information writing device further includes a synchronizing portion which enable to write the terminal information during inspecting the conductive state.  
However, Johnson discloses automatic testing equipment that performs a parallel testing operation in which data is written or read during testing (para. 0016).
It would have been obvious to one of ordinary skill in the art to modify the wire harness manufacturing system as taught by Kawajiri to include the ability to read/write data during testing as taught by Johnson so that an information writing device further includes a synchronizing portion which enable [the wire harness manufacturing system] to write the terminal information during inspecting the conductive state for the advantageous purpose of providing greater testing efficiency as taught by Johnson.  
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri et al. (WO 2015/083803 A1), herein referred to as Kawajiri. (see English translation cited as NPL).
Regarding Claims 5 and 6, Kawajiri discloses the wire harness manufacturing system according to claim 4, wherein the numerical value acquisition portion is configured to read a resistance value of the checker fixture when a predetermined current is applied from the control box side (item 100 is a continuity inspection device and continuity test is considered to be a resistance/ohms measurement as a resistance value can be determined based on a known/measured current/voltage values using Ohm’s Law, thus as Kawajiri discloses performing continuity tests the numerical value acquisition portion is considered configured to read a resistance value based on a predetermined current applied from control box 38).
Kawajiri fails to disclose the numerical value acquisition portion being integrally (claim 5) or separately (claim 6) provided. However, these limitations would be merely a matter of obvious engineering design choice to one of ordinary skill in the art as no advantageous benefit can be seen from configuring providing the numerical acquisition portion integrally or separately, nor is any benefit disclosed by the claimed invention. See In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and see In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to wire harness manufacturing systems and methods. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858